In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-20-00074-CR
     ___________________________

    MARION LEON ROSS, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 415th District Court
          Parker County, Texas
       Trial Court No. CR19-0465


   Before Gabriel, Kerr, and Birdwell, JJ.
  Memorandum Opinion by Justice Gabriel
                             MEMORANDUM OPINION

       Appellant Marion Leon Ross attempts to appeal his conviction for delivery of

more than one gram but less than four grams of methamphetamine. Because Ross

pleaded guilty under a plea-bargain agreement, which the trial court followed, and

because the trial court certified that Ross has no right to appeal, we dismiss.

       Under a plea-bargain agreement with the State, Ross pleaded guilty to delivery

of methamphetamine and true to an enhancement paragraph. The trial court found

Ross guilty of the offense and found the enhancement paragraph true. Following the

terms of the plea agreement, the trial court sentenced Ross to twenty years’

confinement. Ross filed a pro se notice of appeal, and the trial court certified that he

had pleaded guilty under a plea-bargain agreement with no right to appeal. See Tex.

Code Crim. Proc. Ann. art. 44.02; Tex. R. App. P. 25.2(a)(2).

       We notified Ross of the certification and warned that we would dismiss the

appeal unless we received a response showing grounds to continue it. See Tex. R.

App. P. 25.2(d), 44.3. Ross responded but did not show grounds to continue the

appeal in light of the trial court’s certification.

       The right to appeal a conviction arising from a plea-bargain agreement is

limited to matters that were raised by written motion filed and ruled upon before trial

or to cases in which the appellant has obtained the trial court’s permission to appeal.

See Tex. Code Crim. Proc. Ann. art. 44.02; Tex. R. App. P. 25.2(a)(2). The trial court’s

certification in this case does not show that Ross was granted permission to appeal,

                                               2
nor does the record or Ross’s response indicate that Ross intends to challenge a ruling

on a written motion filed and ruled on before he pleaded guilty. Thus, we dismiss

Ross’s appeal in accordance with the trial court’s certification. See Tex. R. App.

P.25.2(d), 43.2(f).


                                                     /s/ Lee Gabriel

                                                     Lee Gabriel
                                                     Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: April 23, 2020




                                          3